Title: From Thomas Jefferson to Robert Smith, 8 July 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Th:J. to mr Smith.
                            
                            July. 8. 06.
                        
                        It is really wonderful how compleatly our countrymen, after staying sometime in Europe, forget the
                            constitution, the laws, & the spirit of their own country. mr Cutting’s propositions are evidences of this fact. I
                            would wish however to put them by with a civil answer. this will, I believe, be most effectually done by a reference of
                            the inclosed to you, with a request of an answer which I may inclose to him. it may be ever so short, for as to the
                            propositions 1. the legislature alone can create offices and establish salaries. 2. the terms on which we may adopt his
                            method of rope making have already been put by you into as advantageous a form for him, as we are authorised to agree to.   affectionate salutations.
                    
                     Buchanan’s case inclosed also for your consideration
                  
               